Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered May 18, 2016. The order, insofar as appealed from, denied the motion of plaintiffs for partial summary judgment pursuant to Labor Law § 240 (1).
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 7, 2017,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Peradotto, J.P., Carni, Lindley, Curran and Scudder, JJ.